


110 HR 1297 IH: Freedom’s Way National Heritage Area

U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1297
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2007
			Mr. Olver (for
			 himself, Mr. Tierney,
			 Mr. Meehan,
			 Mr. McGovern,
			 Mr. Markey, and
			 Mr. Hodes) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish the Freedom’s Way National Heritage Area in
		  the States of Massachusetts and New Hampshire, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom’s Way National Heritage Area
			 Act.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds as follows:
				(1)The cultural and
			 natural legacies of an area encompassing 37 communities in Massachusetts and 8
			 communities in New Hampshire have made important and distinctive contributions
			 to the national character of America.
				(2)Recognizing and
			 protecting those legacies will help sustain the quality of life in the
			 future.
				(3)Significant
			 legacies of the area include—
					(A)the early
			 settlement of the United States and the early evolution of democratic forms of
			 government;
					(B)the development of
			 intellectual traditions of the philosophies of freedom, democracy, and
			 conservation;
					(C)the evolution of
			 social ideas and religious freedom;
					(D)the role of
			 immigrants and industry in contributing to ethnic diversity;
					(E)Native American
			 and African American resources; and
					(F)the role of
			 innovation and invention in cottage industries.
					(4)The communities in
			 the area know the value of the legacies but need a cooperative framework and
			 technical assistance to achieve important goals by working together.
				(5)There is a Federal
			 interest in supporting the development of a regional framework to assist the
			 States, local governments, local organizations, and other persons in the region
			 with conserving, protecting, and bringing recognition to the heritage of the
			 area for the educational and recreational benefit of future generations of
			 Americans.
				(6)Significant
			 examples of the area’s resources include—
					(A)Walden Pond State
			 Reservation in Concord, Massachusetts;
					(B)Minute Man
			 National Historical Park in the State of Massachusetts;
					(C)Shaker Villages in
			 Shirley and Harvard in the State of Massachusetts;
					(D)Wachusett Mountain
			 State Reservation, Fitchburg Art Museum, and Barrett House in New Ipswich, New
			 Hampshire; and
					(E)Beaver Brook Farms
			 and Lost City of Monson in Hollis, New Hampshire.
					(7)The study entitled
			 Freedom’s Way Heritage Area Feasibility Study, prepared by the
			 Freedom’s Way Heritage Association, Inc., and the Massachusetts Department of
			 Environmental Management, demonstrates that there are sufficient nationally
			 distinctive historical resources necessary to establish the Freedom’s Way
			 National Heritage Area.
				(8)The Freedom’s Way
			 Heritage Association, Inc., should oversee the development of the Freedom’s Way
			 National Heritage Area.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to foster a close
			 working relationship between the Secretary and all levels of government, the
			 private sector, and local communities in the States of Massachusetts and New
			 Hampshire;
				(2)to assist the
			 entities referred to in paragraph (1) in preserving the special historic
			 identity of the Heritage Area; and
				(3)to manage,
			 preserve, protect, and interpret the cultural, historical, and natural
			 resources of the Heritage Area for the educational and inspirational benefit of
			 future generations.
				3.DefinitionsIn this Act:
			(1)Heritage
			 AreaThe term Heritage Area means the Freedom’s Way
			 National Heritage Area established by section 4(a).
			(2)Management
			 EntityThe term management entity means the
			 management entity for the Heritage Area designated by section 4(d).
			(3)Management
			 planThe term management plan means the management
			 plan for the Heritage Area developed under section 5.
			(4)MapThe
			 term Map means the map entitled _____________,
			 numbered ______________ and dated _________.
			(5)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.Freedom’s way
			 national Heritage Area
			(a)EstablishmentThere
			 is established the Freedom’s Way National Heritage Area in the States of
			 Massachusetts and New Hampshire.
			(b)Boundaries
				(1)In
			 generalThe Heritage Area shall consist of the land within the
			 boundaries of the Heritage Area, as depicted on the Map.
				(2)RevisionThe
			 boundaries of the Heritage Area may be revised if the revision is—
					(A)proposed in the
			 management plan;
					(B)approved by the
			 Secretary in accordance with section 5(c); and
					(C)placed on file in
			 accordance with subsection (c).
					(c)Map and legal
			 description
				(1)In
			 generalAs soon as practicable after the date of the enactment of
			 this Act, the Secretary shall publish in the Federal Register a legal
			 description of the Heritage Area.
				(2)AvailabilityThe
			 Map shall be on file and available for public inspection in the appropriate
			 offices of the National Park Service.
				(d)Management
			 EntityThe Freedom’s Way Heritage Association, Inc. shall serve
			 as the management entity for the Heritage Area.
			5.Management
			 plan
			(a)In
			 generalNot later than 3 years after the date of the enactment of
			 this Act, the management entity shall develop and submit to the Secretary for
			 approval a management plan for the Heritage Area that presents comprehensive
			 recommendations and strategies for the conservation, funding, management, and
			 development of the Heritage Area.
			(b)RequirementsThe
			 management plan shall—
				(1)take into
			 consideration and coordinate Federal, State, and local plans to present a
			 unified historic preservation and interpretation plan;
				(2)involve residents,
			 public agencies, and private organizations in the Heritage Area;
				(3)describe actions
			 that units of government and private organizations recommend for the protection
			 of the resources of the Heritage Area;
				(4)identify existing
			 and potential sources of Federal and non-Federal funding for the conservation,
			 management, and development of the Heritage Area; and
				(5)include—
					(A)an inventory of
			 the cultural, historic, natural, or recreational resources contained in the
			 Heritage Area, including a list of property that—
						(i)is
			 related to the themes of the Heritage Area; and
						(ii)should be
			 conserved, restored, managed, developed, or maintained;
						(B)a recommendation of
			 policies for resource management and protection that—
						(i)apply
			 appropriate land and water management techniques;
						(ii)develop
			 intergovernmental cooperative agreements to manage and protect the cultural,
			 historic, and natural resources and recreation opportunities of the Heritage
			 Area; and
						(iii)support economic
			 revitalization efforts;
						(C)a program of
			 strategies and actions to implement the management plan that—
						(i)identifies the
			 roles of agencies and organizations that are involved in the implementation of
			 the management plan and the role of the management entity; and
						(ii)includes—
							(I)restoration and
			 construction plans or goals;
							(II)a
			 program of public involvement;
							(III)annual work
			 plans; and
							(IV)annual
			 reports;
							(D)an analysis of
			 ways in which Federal, State, and local programs may best be coordinated to
			 promote the purposes of this Act;
					(E)an interpretive
			 and educational plan for the Heritage Area;
					(F)any revisions
			 proposed by the management entity to the boundaries of the Heritage Area and
			 requested by the affected local government; and
					(G)a process to
			 provide public access to the management entity for the purpose of attempting to
			 resolve informally any disputes arising from the management plan.
					(c)Failure To
			 submitIf the management entity fails to submit the management
			 plan to the Secretary in accordance with subsection (a), the Heritage Area
			 shall no longer qualify for Federal funding.
			(d)Approval or
			 disapproval of management plan
				(1)In
			 generalNot later than 90 days after receipt of the management
			 plan under subsection (a), the Secretary shall approve or disapprove the
			 management plan.
				(2)CriteriaIn
			 determining whether to approve the management plan, the Secretary shall
			 consider whether—
					(A)the management
			 entity afforded adequate opportunity, including public hearings, for public and
			 governmental involvement in the preparation of the management plan;
					(B)the resource
			 protection and interpretation strategies contained in the management plan would
			 adequately protect the cultural and historic resources of the Heritage Area;
			 and
					(C)the Secretary has
			 received adequate assurances from the appropriate State and local officials
			 whose support is needed to ensure the effective implementation of the State and
			 local aspects of the management plan.
					(3)Action following
			 disapprovalIf the Secretary disapproves the management plan
			 under paragraph (1), the Secretary shall—
					(A)advise the
			 management entity in writing of the reasons for the disapproval;
					(B)make
			 recommendations for revisions to the management plan; and
					(C)not later than 60
			 days after the receipt of any proposed revision of the management plan from the
			 management entity, approve or disapprove the proposed revision.
					(e)Amendments
				(1)In
			 generalIn accordance with subsection (b), the Secretary shall
			 approve or disapprove each amendment to the management plan that the Secretary
			 determines may make a substantial change to the management plan.
				(2)Use of
			 fundsFunds made available under this Act shall not be expended
			 by the management entity to implement an amendment described in paragraph (1)
			 until the Secretary approves the amendment.
				6.Authorities,
			 duties, and prohibitions of the Management Entity
			(a)AuthoritiesThe
			 Management Entity may, for purposes of preparing and implementing the
			 management plan, use funds made available under this Act to—
				(1)make grants to,
			 and enter into cooperative agreements with, the States of Massachusetts and New
			 Hampshire (including a political subdivision), a nonprofit organization, or any
			 person;
				(2)hire and
			 compensate staff;
				(3)obtain funds from
			 any source (including a program that has a cost-sharing requirement);
			 and
				(4)contract for goods
			 and services.
				(b)Duties of the
			 Management EntityIn addition to developing the management plan,
			 the management entity shall—
				(1)give priority to
			 the implementation of actions, goals, and strategies set forth in the
			 management plan, including assisting units of government and other persons
			 in—
					(A)carrying out the
			 programs that recognize and protect important resource values in the Heritage
			 Area;
					(B)encouraging
			 economic viability in the Heritage Area in accordance with the goals of the
			 management plan;
					(C)establishing and
			 maintaining interpretive exhibits in the Heritage Area;
					(D)developing
			 recreational and educational opportunities in the Heritage Area;
					(E)increasing public
			 awareness of and appreciation for the cultural, historical, and natural
			 resources of the Heritage Area;
					(F)restoring historic
			 buildings that are—
						(i)located in the
			 Heritage Area; and
						(ii)relate to the
			 themes of the Heritage Area; and
						(G)installing
			 throughout the Heritage Area clear, consistent, and appropriate signs
			 identifying public access points and sites of interest;
					(2)prepare and
			 implement the management plan while considering the interests of diverse units
			 of government, businesses, private property owners, and nonprofit groups within
			 the Heritage Area;
				(3)conduct public
			 meetings at least quarterly regarding the development and implementation of the
			 management plan;
				(4)for any fiscal
			 year for which Federal funds are received under this Act—
					(A)submit to the
			 Secretary a report that describes, for the year—
						(i)the
			 accomplishments of the management entity;
						(ii)the
			 expenses and income of the management entity; and
						(iii)each entity to
			 which a grant was made;
						(B)make available for
			 audit by Congress, the Secretary, and appropriate units of government, all
			 records pertaining to the expenditure of the funds and any matching funds;
			 and
					(C)require, for all
			 agreements authorizing expenditure of Federal funds by any entity, that the
			 receiving entity make available for audit all records pertaining to the
			 expenditure of the funds.
					(c)Prohibition on
			 the acquisition of real propertyThe management entity shall not
			 use Federal funds made available under this Act to acquire real property or any
			 interest in real property.
			7.Technical and
			 financial assistance; other Federal agencies
			(a)Technical and
			 financial assistance
				(1)In
			 generalOn the request of the management entity, the Secretary
			 may provide technical and financial assistance for the development and
			 implementation of the management plan.
				(2)Priority for
			 assistanceIn providing assistance under paragraph (1), the
			 Secretary shall give priority to actions that assist in—
					(A)conserving the
			 significant cultural, historic, and natural resources of the Heritage Area;
			 and
					(B)providing
			 educational, interpretive, and recreational opportunities consistent with the
			 purposes of the Heritage Area.
					(3)Spending for
			 non-federal propertyThe management entity may expend Federal
			 funds made available under this Act on nonfederally owned property that
			 is—
					(A)identified in the
			 management plan; or
					(B)listed or eligible
			 for listing on the National Register of Historic Places.
					(4)Other
			 assistanceThe Secretary may enter into cooperative agreements
			 with public and private organizations to carry out this subsection.
				(b)Other Federal
			 agenciesAny Federal entity conducting or supporting an activity
			 that directly affects the Heritage Area shall—
				(1)consider the
			 potential effect of the activity on the purposes of the Heritage Area and the
			 management plan;
				(2)consult with the
			 management entity regarding the activity; and
				(3)to the maximum
			 extent practicable, conduct or support the activity to avoid adverse effects on
			 the Heritage Area.
				8.Land use
			 regulation; applicability of Federal law
			(a)Land use
			 regulation
				(1)In
			 generalThe management entity shall provide assistance and
			 encouragement to State and local governments, private organizations, and
			 persons to protect and promote the resources and values of the Heritage
			 Area.
				(2)EffectNothing
			 in this Act—
					(A)affects the
			 authority of the State or local governments to regulate under law any use of
			 land; or
					(B)grants any power
			 of zoning or land use to the management entity.
					(b)Private
			 property
				(1)In
			 generalThe management entity shall be an advocate for land
			 management practices consistent with the purposes of the Heritage Area.
				(2)EffectNothing
			 in this Act—
					(A)abridges the
			 rights of any person with regard to private property;
					(B)affects the
			 authority of the State or local government regarding private property;
			 or
					(C)imposes any
			 additional burden on any property owner.
					9.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be authorized to be
			 appropriated for any fiscal year.
			(b)Cost-sharing
			 requirementThe Federal share of the total cost of any activity
			 assisted under this Act shall be not more than 50 percent.
			10.Termination of
			 authorityThe authority of the
			 Secretary to provide assistance under this Act terminates on the date that is
			 15 years after the date of the enactment of this Act.
		
